Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below.  During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data …The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification."). 
The applicant argues that prior references “Hirata” (20180144033) and “Smith” (20180110457) do not teach - that is, “The Office alleges that Smith discloses the above feature. To support its position that Smith discloses the above feature, the Office cites to Smith at paragraph 50. Nowhere at paragraph 50 does Smith disclose or suggest "determining a baseline olfactory state based on the olfactory states for each one of the plurality of recipient devices" as required by claim 1.  The applicant further contends that “However, communicating identifier information to correct test data for the particular odorant cartridge's properties is not a disclosure, or even a suggestion, of "determining a baseline olfactory state based on the olfactory states for each one of the plurality of recipient devices" as required by claim 1.”  The office does not find the applicant’s reasoning sufficient or persuasive, and finds that the prior art cited does discloses the plain language of the independent claims as presently presented, including claim 1.
	Response:  The Office is only responsible to find prior art which discloses the limitations actually claimed by the applicant.  While the Office may look to the applicant specification for support and understanding of the applicant’s claims it must accept the limitations as actually claimed.   Further the Office cannot let them applicant parse the claim language of that of the prior art cited to the mapped limitation.  The Office in reviewing finds that in fact Smith teaches "determining a baseline olfactory state based on the olfactory states for each one of the plurality of recipient devices”,.  One in the ordinary skill would find the combination of teachings of the cited prior discloses the invention as presently claimed.  The Office does not fnd the applicant's reamrks persuasive.  
	The applicant does not claim “an olfactory state of each recipient devices or an average olfactory state of each recipient devices based on all the devices ” rather simply an Olfactory state. It is clear the applicant believes Smith does not teach the limitation as it believed it has claimed however the Office believes smith discloses the limitation as presented.  Further the applicant in its specification discusses – “The step of determining a baseline olfactory state may comprise determining 
an average of the olfactory states for each one of the plurality of recipient 
devices”.  The applicant is silent on how such an “olfactory state” is developed in the environment of the recipient device or at a recipient device, though it does discuss how it’s based on at least of one of said machines.  Smith as the applicant noted uses a method of collecting data from the recipient machines about the Olfactory state of the environment that the recipient is in and as such discloses the limitation.  
A baseline of “what” is what the Office is left unclear about? The applicant through its remarks appears to suggest it is not true an environment surrounding the user has an olfactory state. Nowhere does the applicant support in its specification or drawings that a recipient device receiving electronic instructions to disperse a chemical composition into the air has an olfactory state rather it states such a determined state is based on one of the machines. In fact the claim does not speak to averaging any data as the specification suggests. 
The Office believes that Smith teaches prior to the step of triggering, of: determining a baseline olfactory state when Smith clearly denotes that each recipient will receive a "standard", the office believes this standard is a baseline smell to be detected and each person reaction to this standard and if the olfactory state created by the "standard" is received by the recipient, this data is collected and compared against a group of recipients or a demographic.  Smith continues to develop the baseline through computations based on that reaction adjustments can be made due to the degradation of each machine, i.e. based on each of the recipient device and as such, the Office believes the prior art of record discloses the invention as presently claimed.  
If the applicant wanted to clarify the invention the applicant should clearly describe what the baseline “olfactory state” it is looking to have determined.  Otherwise the Office is left unclear. At no time does the applicant described the olfactory state created as being created and tested inside a machine.  The applicant must also limit the claim to its invention and the Office suggests describing how such a olfactory state is determined by the system communicating with the recipient device if that is what is intended to be claimed by the applicant.  The prior art combination of Hirata and Smith disclose a method which involves identifying the olfactory state surrounding the recipient or any device and then a method of using such identification and users to adjust their standard (baseline) olfactory content instructions transmitted.  As such the Office is unpersuaded by the applicant’s arguments.
	The fact that Smith develops a baseline olfactory state by sampling actual recipients over time rather than some undisclosed averaging method of the applicants is not persuasive that Smith does not disclose the claim as presently presented. Smith develops its baseline by collecting the changes in detection level (of each machine by the recipient) are normalized" shows that the baseline is based on each machine. The Office as discussed above is unpersuaded by the applicant’s argument’s that the prior art cited does not teach the independent claims as presently presented. The applicant must do more to distinguish its claims from the teachings of prior art.



Claim Rejections - 35 USC § 103
 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15, 16, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al., US Patent Application (20180144033), hereinafter “Hirata” and Smith et al., US Patent Application (20180110457), hereinafter “Smith”

Regarding claim 1 Hirata teaches a method for communicating olfactory content, the method being performed in an olfactory device a smell presentation system 1 including an information processing device [Hirata para 0014 and see Fig. 1] and comprising the steps of: obtaining olfactory content to be rendered at a recipient device the environment sensor 5 may include sensors that detect a temperature, humidity, illuminance, airflow, etc. around the smell presentation device 2. The environment sensor 5 may include a smell sensor that detects a smell sensor [Hirata para 0023]; 
identifying an olfactory state at the recipient device the using-state information acquiring unit 22 acquires information on the using state of the smell presentation device 2 (hereinafter, referred to as using-state information). [Hirata para 0034]; 
determining an adjustment of at least one olfactory component, based on the identified olfactory state, to render the olfactory content the smell control unit 23 receives the smell presentation request output by the application execution unit 21, and corrects parameters such as the smell intensity value included in the smell presentation request, in accordance with the using-state information acquired by the using-state information acquiring unit 22 and the content of the smell substance database acquired from the server device [Hirata para 0039]; and 
triggering the recipient device to perform the adjustment of at least one olfactory component FIG. 2 depicts an example … for each of smell substances that the smell presentation device 2 can release, substance identification (ID), substance name, manufacturer name, smell type information, reference smell intensity value, correction information, and interaction information are stored in the smell substances database The substance ID is identification information for identifying a smell substance, and the substance ID may be a management number of a corresponding cartridge. [Hirata para 0026]; 
wherein the step of identifying an olfactory state, determining an adjustment and triggering are performed based on common olfactory content The substance ID is identification information for identifying a smell substance, and the substance ID may be a management number of a corresponding cartridge. [Hirata para 0026]; 



Hirata does not explicitly teach but Smith teaches for a plurality of recipient devices, a system, generally described as 800 in FIGS. 6, 9 and 10, for testing and validating the smelling ability of humans … The system preferably provides for several or numerous tester apparatuses to independently transmit test results to the server. [Smith para 0152 and see Fig. 9] and 
the method further comprises the steps, prior to the step of triggering, of:
determining a baseline olfactory state based on the olfactory states for each one of the plurality of recipient devices the present invention provides for comparing a person's olfactory performance to a standard (their own longitudinal or their own baseline, and/or against an appropriate demographic). [Smith para 0015] this method, which is for determining the degradation of olfactory performance over time, starts by determining the baseline detection level of a person [Smith para 0224]; 
determining a baseline olfactory adjustment to be made at each recipient device to reach the baseline olfactory state The information from the identifier is communicated to the device and/or remote server to calibrate testing and standardize, normalize or otherwise correct test data for the particular odorant cartridge's properties. [Smith para 0050]; and 
triggering each recipient device to perform the baseline olfactory adjustment The identifier is automatically detected and read by a reader 33 and the information used to regulate the air flow and actuation rate of the cartridge. The identifier includes the odorant and/or cartridge characteristics necessary to perform the test. For example, the identifier includes the name of the odorant, carrier, concentration in carrier, headspace of the cartridge, maximum flow rate through the cartridge, maximum total odorant available, the vapor pressure, vapor ionization voltage, and any other chemical properties necessary to create a specified concentration of the odorant.  [Smith para 0050]; 
wherein, for the step of determining a recipient olfactory adjustment, the recipient olfactory adjustment is based on determining an olfactory adjustment to be performed in order to change the baseline olfactory state to a state corresponding to the olfactory content. starts by determining the baseline detection level of a person, then determining the detection level over time. The changes in detection level are normalized to a healthy cohort population change to determine the performance status of the tested person [Smith para 0224 and see Fig. 11]

Hirata discloses an information processing device capable of properly controlling a smell presentation device by matching a using state. The information processing device acquires information on the using state of the smell presentation device that presents a smell to a user, and causes the smell presentation device to present a smell in a mode determined in accordance with the acquired information on the using state.
Smith discloses an apparatus, module, methods and systems for automated, standardized assessment and analysis of a human olfactory system's odor detection ability as an indicator or predictor of cognitive impairment or change in cognitive health, and other health conditions such as diabetes. Notably, the present invention is operable for use across all age groups of humans and provides quantitative detection and analysis of a human olfactory system's detection ability compared to a relevant demographic population.
Prior to the effective date of the invention it would have been obvious to combine the teachings of Hirata and Smith in the art of using an Olfactory system to transit smells to a recipient.  Smith improves Hirata system by calculating baselines for multiple recipient based on the recipient and the using state of the system and interact with multiple recipients.

Regarding claim 2 Hirata and Smith teach everything above (see claim 1). In addition Hirata teaches wherein the step of determining an adjustment comprises determining the adjustment of the at least one olfactory component to be performed in order to change the olfactory state to a state corresponding to the olfactory content. the correction information is information which is used to determine, in accordance with a using state of the smell presentation device 2, a degree of correction in correcting the intensity of the smell. Specifically, the correction information may include an application condition for applying a correction, and a correction coefficient to be added to or subtracted from or to be multiplied to a value that specifies the intensity of the smell when the application condition is satisfied. [Hirata para 0029]

Regarding claim 3 Hirata and Smith teach everything above (see claim 2). In addition Hirata teaches wherein the step of determining an adjustment comprises determining the adjustment by determining a difference in olfactory component values in the olfactory state and in the olfactory content. the correction information is information which is used to determine, in accordance with a using state of the smell presentation device 2, a degree of correction in correcting the intensity of the smell. Specifically, the correction information may include an application condition for applying a correction, and a correction coefficient to be added to or subtracted from or to be multiplied to a value that specifies the intensity of the smell when the application condition is satisfied. [Hirata para 0029]

Regarding claim 4 Hirata and Smith teach everything above (see claim 1). In addition Hirata teaches wherein the step of identifying an olfactory state comprises determining an expected olfactory state of a predicted future location of the recipient device. by controlling, according to the using-state information, the intensity of a smell when presenting the smell, the smell presentation time, and the presentation timing, it is possible to present the smell to the user in a mode suitable to the using state of the information processing device 10. [Hirata para 0056] the server device 7 may be connected to a plurality of the information processing devices 10, and acquire the position information of each information processing device 10, as one of pieces of the using-state information. … on the basis of the position information …, determines whether or not two or more information processing devices 10 are used at the same time within a predetermined distance range. When outputting a control instruction to one of the information processing devices 10 (a focused information processing device) to present a smell, … by reflecting the operation state (a smell presentation state) of a separate one of the information processing devices 10, when the separate one of the information processing devices 10 is being used within a predetermined distance range from the focused information processing device. [Hirata para 0059]   

Regarding claim 7 Hirata and Smith teach everything above (see claim 1). In addition Smith teaches wherein the step of determining a baseline olfactory state comprises determining an average of the olfactory states for each one of the plurality of recipient devices. testing qualifies a person's smelling ability by stratifying concentration thresholds into categories, such as, by way of example and not limitation, very poor, poor, average, good, and very good. The categories may also include the Olfaxis Index of the present invention. Preferably, the sensitivity metric (Olfaxis Index) is determined using a ratio of threshold for an olfactory odor (which would change with age and pathology) to a trigeminal odorant (which may or may not change). The trigeminal odorant is operable to serve as an in person control against which the changed olfactory odorant could be compared. [Smith para 0204]

Regarding claim 8 Hirata and Smith teach everything above (see claim 1). In addition Hirata teaches wherein the step of triggering the recipient device to perform the recipient olfactory adjustment comprises synchronising the olfactory content with another media content type. The interface unit 13 is a communication interface for exchanging various data between the smell presentation device 2, the operation device 3, the display device 4 [Hirata para 0017] In a video game, for example, there has been studied utilization of a smell presentation device that presents a specific smell to a user, for the purpose of making the user experience a realistic feeling. [Hirata para 0002]

Regarding claim 9 Hirata teaches an olfactory device for communicating olfactory content, a smell presentation system 1 including an information processing device [Hirata para 0014 and see Fig. 1] the olfactory device comprising: 
a processor The control unit 11 is a central processing unit (CPU) [Hirata para 0016]; and 
a memory storing instructions that, when executed by the processor, cause the olfactory device to the storage unit 12 includes a memory device such as a random access memory (RAM), and stores the program to be executed by the control unit 11 and stores data processed by the program.[Hirata para 0016]: 
obtain olfactory content to be rendered at a recipient device the environment sensor 5 may include sensors that detect a temperature, humidity, illuminance, airflow, etc. around the smell presentation device 2. The environment sensor 5 may include a smell sensor that detects a smell sensor [Hirata para 0023];  
identify an olfactory state at the recipient device  the using-state information acquiring unit 22 acquires information on the using state of the smell presentation device 2 (hereinafter, referred to as using-state information).  [Hirata para 0034]; 
determine an adjustment of at least one olfactory component, based on the identified olfactory state, to render the olfactory content the smell control unit 23 receives the smell presentation request output by the application execution unit 21, and corrects parameters such as the smell intensity value included in the smell presentation request, in accordance with the using-state information acquired by the using-state information acquiring unit 22 and the content of the smell substance database acquired from the server device [Hirata para 0039];; and 
trigger the recipient device to perform the adjustment of at least one olfactory component FIG. 2 depicts an example … for each of smell substances that the smell presentation device 2 can release, substance identification (ID), substance name, manufacturer name, smell type information, reference smell intensity value, correction information, and interaction information are stored in the smell substances database The substance ID is identification information for identifying a smell substance, and the substance ID may be a management number of a corresponding cartridge. [Hirata para 0026]; and 
the olfactory device further comprising instructions that, when executed by the processor, cause the olfactory device to execute the instructions to identify an olfactory state, The application execution unit 21 is realized by the control unit 11 executing the application program. In the present embodiment, it is assumed that the processing executed by the application program includes processing of presenting a smell to the user. [Hirata para 0031]; 
Hirata does not explicitly teach but Smith teaches determine an adjustment and trigger for a plurality of recipient devices, based on common olfactory content and the olfactory device further comprises instructions that, when executed by the processor, cause the olfactory device to: , a system, generally described as 800 in FIGS. 6, 9 and 10, for testing and validating the smelling ability of humans … The system preferably provides for several or numerous tester apparatuses to independently transmit test results to the server. [Smith para 0152 and see Fig. 9]
determine a baseline olfactory state based on the olfactory states for each one of the plurality of recipient devices the present invention provides for comparing a person's olfactory performance to a standard (their own longitudinal or their own baseline, and/or against an appropriate demographic). [Smith para 0015] this method, which is for determining the degradation of olfactory performance over time, starts by determining the baseline detection level of a person [Smith para 0224]; 
determine a baseline olfactory adjustment to be made at each recipient device to reach the baseline olfactory state The information from the identifier is communicated to the device and/or remote server to calibrate testing and standardize, normalize or otherwise correct test data for the particular odorant cartridge's properties. [Smith para 0050]; and 
trigger each recipient device to perform the baseline olfactory adjustment The identifier is automatically detected and read by a reader 33 and the information used to regulate the air flow and actuation rate of the cartridge. The identifier includes the odorant and/or cartridge characteristics necessary to perform the test. For example, the identifier includes the name of the odorant, carrier, concentration in carrier, headspace of the cartridge, maximum flow rate through the cartridge, maximum total odorant available, the vapor pressure, vapor ionization voltage, and any other chemical properties necessary to create a specified concentration of the odorant.  [Smith para 0050]; 
wherein the instructions to determine a recipient olfactory adjustment comprise instructions that, when executed by the processor, cause the olfactory device to determine the recipient olfactory adjustment based on determining an olfactory adjustment to be performed in order to change the baseline olfactory state to a state corresponding to the olfactory content. starts by determining the baseline detection level of a person, then determining the detection level over time. The changes in detection level are normalized to a healthy cohort population change to determine the performance status of the tested person [Smith para 0224 and see Fig. 11]

Hirata discloses an information processing device capable of properly controlling a smell presentation device by matching a using state. The information processing device acquires information on the using state of the smell presentation device that presents a smell to a user, and causes the smell presentation device to present a smell in a mode determined in accordance with the acquired information on the using state.
Smith discloses an apparatus, module, methods and systems for automated, standardized assessment and analysis of a human olfactory system's odor detection ability as an indicator or predictor of cognitive impairment or change in cognitive health, and other health conditions such as diabetes. Notably, the present invention is operable for use across all age groups of humans and provides quantitative detection and analysis of a human olfactory system's detection ability compared to a relevant demographic population.
Prior to the effective date of the invention it would have been obvious to combine the teachings of Hirata and Smith in the art of using an Olfactory system to transit smells to a recipient.  Smith improves Hirata system by calculating baselines for multiple recipient based on the recipient and the using state of the system and interact with multiple recipients.

Regarding claim 10 Hirata and Smith teach everything above (see claim 9). In addition Hirata teaches wherein the instructions to determine an adjustment comprise instructions that, when executed by the processor, cause-the olfactory device to determine the adjustment of the at least one olfactory component to be performed in order to change the olfactory state to a state corresponding to the olfactory content. the correction information is information which is used to determine, in accordance with a using state of the smell presentation device 2, a degree of correction in correcting the intensity of the smell. Specifically, the correction information may include an application condition for applying a correction, and a correction coefficient to be added to or subtracted from or to be multiplied to a value that specifies the intensity of the smell when the application condition is satisfied. [Hirata para 0029]

Regarding claim 11 Hirata and Smith teach everything above (see claim 9). In addition Hirata teaches wherein the instructions to determine an adjustment comprise instructions that, when executed by the processor, cause the olfactory device to determine the adjustment by determining a difference in olfactory component values in the olfactory state and in the olfactory content. the correction information is information which is used to determine, in accordance with a using state of the smell presentation device 2, a degree of correction in correcting the intensity of the smell. Specifically, the correction information may include an application condition for applying a correction, and a correction coefficient to be added to or subtracted from or to be multiplied to a value that specifies the intensity of the smell when the application condition is satisfied. [Hirata para 0029]

Regarding claim 12 Hirata and Smith teach everything above (see claim 9). In addition Hirata teaches wherein the instructions to identify an olfactory state comprise instructions that, when executed by the processor, cause the olfactory device to determine an expected olfactory state of a predicted future location of the recipient device. by controlling, according to the using-state information, the intensity of a smell when presenting the smell, the smell presentation time, and the presentation timing, it is possible to present the smell to the user in a mode suitable to the using state of the information processing device 10. [Hirata para 0056] the server device 7 may be connected to a plurality of the information processing devices 10, and acquire the position information of each information processing device 10, as one of pieces of the using-state information. … on the basis of the position information …, determines whether or not two or more information processing devices 10 are used at the same time within a predetermined distance range. When outputting a control instruction to one of the information processing devices 10 (a focused information processing device) to present a smell, … by reflecting the operation state (a smell presentation state) of a separate one of the information processing devices 10, when the separate one of the information processing devices 10 is being used within a predetermined distance range from the focused information processing device. [Hirata para 0059]   

Regarding claim 15 Hirata and Smith teach everything above (see claim 9). In addition Smith teaches wherein the instructions to determine a baseline olfactory state comprise instructions that, when executed by the processor, cause the olfactory device to determine an average of the olfactory states for each one of the plurality of recipient devices. testing qualifies a person's smelling ability by stratifying concentration thresholds into categories, such as, by way of example and not limitation, very poor, poor, average, good, and very good. The categories may also include the Olfaxis Index of the present invention. Preferably, the sensitivity metric (Olfaxis Index) is determined using a ratio of threshold for an olfactory odor (which would change with age and pathology) to a trigeminal odorant (which may or may not change). The trigeminal odorant is operable to serve as an in person control against which the changed olfactory odorant could be compared. [Smith para 0204]

Regarding claim 16 Hirata and Smith teach everything above (see claim 9). In addition Hirata teaches wherein the instructions to trigger the recipient device to perform the recipient olfactory adjustment comprise instructions that, when executed by the processor, cause the olfactory device to synchronise the olfactory content with another media content type The interface unit 13 is a communication interface for exchanging various data between the smell presentation device 2, the operation device 3, the display device 4 [Hirata para 0017] In a video game, for example, there has been studied utilization of a smell presentation device that presents a specific smell to a user, for the purpose of making the user experience a realistic feeling. [Hirata para 0002]

Regarding claim 19 Hirata teaches a computer program product comprising a non-transitory computer readable medium storing a computer program for communicating olfactory content, the computer program comprising computer program code which, when run on an olfactory device, causes the olfactory device to the storage unit 12 includes a memory device such as a random access memory (RAM), and stores the program to be executed by the control unit 11 and stores data processed by the program.[Hirata para 0016]: 
obtain olfactory content to be rendered at a recipient device: the environment sensor 5 may include sensors that detect a temperature, humidity, illuminance, airflow, etc. around the smell presentation device 2. The environment sensor 5 may include a smell sensor that detects a smell sensor [Hirata para 0023];
identify an olfactory state at the recipient device the using-state information acquiring unit 22 acquires information on the using state of the smell presentation device 2 (hereinafter, referred to as using-state information).  [Hirata para 0034];
determine an adjustment of at least one olfactory component, based on the identified olfactory state, to render the olfactory content the smell control unit 23 receives the smell presentation request output by the application execution unit 21, and corrects parameters such as the smell intensity value included in the smell presentation request, in accordance with the using-state information acquired by the using-state information acquiring unit 22 and the content of the smell substance database acquired from the server device [Hirata para 0039]; 
trigger the recipient device to perform the adjustment of at least one olfactory component FIG. 2 depicts an example … for each of smell substances that the smell presentation device 2 can release, substance identification (ID), substance name, manufacturer name, smell type information, reference smell intensity value, correction information, and interaction information are stored in the smell substances database The substance ID is identification information for identifying a smell substance, and the substance ID may be a management number of a corresponding cartridge. [Hirata para 0026]
wherein the computer program further comprising computer program code which, when run on the olfactory device, causes the olfactory device to identify an olfactory state, The application execution unit 21 is realized by the control unit 11 executing the application program. In the present embodiment, it is assumed that the processing executed by the application program includes processing of presenting a smell to the user. [Hirata para 0031];
 Hirata does not explicitly teach but Smith teaches determine an adjustment and trigger for a plurality of recipient devices, based on common olfactory content a system, generally described as 800 in FIGS. 6, 9 and 10, for testing and validating the smelling ability of humans … The system preferably provides for several or numerous tester apparatuses to independently transmit test results to the server. [Smith para 0152 and see Fig. 9]; and 
the computer program further comprises computer program code which, when run on the olfactory device, causes the olfactory device to: determine a baseline olfactory state based on the olfactory states for each one of the plurality of recipient devices the present invention provides for comparing a person's olfactory performance to a standard (their own longitudinal or their own baseline, and/or against an appropriate demographic). [Smith para 0015] this method, which is for determining the degradation of olfactory performance over time, starts by determining the baseline detection level of a person [Smith para 0224]; 
determine a baseline olfactory adjustment to be made at each recipient device to reach the baseline olfactory state The information from the identifier is communicated to the device and/or remote server to calibrate testing and standardize, normalize or otherwise correct test data for the particular odorant cartridge's properties. [Smith para 0050];  and 
trigger each recipient device to perform the baseline olfactory adjustment The identifier is automatically detected and read by a reader 33 and the information used to regulate the air flow and actuation rate of the cartridge. The identifier includes the odorant and/or cartridge characteristics necessary to perform the test. For example, the identifier includes the name of the odorant, carrier, concentration in carrier, headspace of the cartridge, maximum flow rate through the cartridge, maximum total odorant available, the vapor pressure, vapor ionization voltage, and any other chemical properties necessary to create a specified concentration of the odorant.  [Smith para 0050]; 
 wherein the computer program code, which causes the olfactory device to determine a recipient olfactory adjustment when run on the olfactory device, causes the olfactory device to determine the recipient olfactory adjustment wherein the recipient olfactory adjustment is based on determining an olfactory adjustment to be performed in order to change the baseline olfactory state to a state corresponding to the olfactory content starts by determining the baseline detection level of a person, then determining the detection level over time. The changes in detection level are normalized to a healthy cohort population change to determine the performance status of the tested person [Smith para 0224 and see Fig. 11]

Hirata discloses an information processing device capable of properly controlling a smell presentation device by matching a using state. The information processing device acquires information on the using state of the smell presentation device that presents a smell to a user, and causes the smell presentation device to present a smell in a mode determined in accordance with the acquired information on the using state.
Smith discloses an apparatus, module, methods and systems for automated, standardized assessment and analysis of a human olfactory system's odor detection ability as an indicator or predictor of cognitive impairment or change in cognitive health, and other health conditions such as diabetes. Notably, the present invention is operable for use across all age groups of humans and provides quantitative detection and analysis of a human olfactory system's detection ability compared to a relevant demographic population.
Prior to the effective date of the invention it would have been obvious to combine the teachings of Hirata and Smith in the art of using an Olfactory system to transit smells to a recipient.  Smith improves Hirata system by calculating baselines for multiple recipient based on the recipient and the using state of the system and interact with multiple recipients.

Regarding claim 26 Hirata and Smith teach everything above (see claim 9). In addition Hirata teaches wireless device comprising the olfactory device this system includes at least one device in wired or wireless electronic network communication with a server, wherein the server is in communication with the database of population distributions [Smith para 0014]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694